Citation Nr: 0025510	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for post-traumatic stress 
disorder (PTSD), on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, and mild memory loss.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R., § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Factual Background

The veteran was a gunner during World War II, subject to 
enemy fire, who was grounded due to battle fatigue.  Records 
of treatment in July 1943 show a diagnosis of psychoneurosis, 
neurasthenia, believed at that time to be caused by 
exhaustion of the nervous system.  This is consistent with 
the veteran's contention that he was grounded due to battle 
fatigue in 1943.  Also, the Board notes that Form DD-214 
indicates that he received the Air Medal, and served in the 
Air Offensive Europe campaign, although he was discharged as 
an Airplane Engine Mechanic.  

VA examined the veteran in May 1997.  According to the 
examiner's report, the veteran complained of flashbacks.  For 
example, he constantly thought about his war experiences and 
he had bad dreams.  He reported that his anger was not as bad 
as it used to be because he was older and he tried to control 
it through repression.  He remarked that his concentration 
was bad sometimes.  He did not like crowds, and he attempted 
to avoid them.  He was not close to his children or 
grandchildren, and he has no close friends.  He was close to 
his wife and he depends on her.  They essentially lived alone 
on a 10-acre farm.  After he retired from work, he and his 
wife raised cattle for a while, but they have since stopped.  
Although he has a car and he drives himself to the store, he 
does not like to be around crowds.  When shopping, he would 
not browse.  Instead, he would get what he needed and leave.  
He complained of trouble sleeping, and when he did sleep he 
had nightmares primarily about his war experiences.  

The psychiatric examination revealed that the veteran drove 
to the appointment with his wife.  The examiner noted that 
the veteran was visibly distraught as he talked about his 
friends who died during service.  The veteran reported that 
they took his place on a flight during the war.  During that 
flight, his friends died apparently when they were shot down 
by enemy fire.  The examiner noted that the veteran was quite 
tremulous and shaky.  The veteran's affect was controlled and 
his mood was subdued.  His speech was coherent, relevant and 
logical.  He was not psychotic and he was in good contact 
with reality.  His ability to count, calculation, and recent 
memory were grossly intact, although a little forgetful.  
During the examination, he wrote everything down because he 
was aware of his memory deficits.  His common sense judgment 
and insight were intact and he was bothered by survival 
guilt.  The examiner noted that the veteran was capable of 
handling funds in his own best interest.  As noted in the 
Board's April 1998 decision, the examiner diagnosed delayed, 
chronic PTSD with depression.  The examiner added that the 
veteran had severe stressors and assigned a global assessment 
of functioning (GAF) of 55 for serious symptoms.  

The examiner commented that the veteran was retired after 
working for 20 years in the aircraft industry.  The memories 
of the veteran's war experiences had been haunting him.  He 
was most recently bothered by survival guilt because two of 
his friends who took his place on a mission were shot down 
and killed in action.  The veteran experienced these dreams 
about 2 or 3 times a month.  He would talk in his sleep and 
he has become nervous and depressed.  He was not taking any 
medications for these problems and he has not sought any 
treatment for his war related emotional experiences. 

During a Board hearing in January 1998 before another member 
of the Board, at which time the issue on appeal was 
entitlement to service connection for PTSD, the veteran 
recounted a history very similar to that described during the 
May 1997 VA examination.  The veteran testified he was a 
waist gunner on a B-18 bomber during World War II, subject to 
attacks on the plane.  The veteran stated that the B-18 
bombers were extremely vulnerable upon return to England from 
their missions in Germany, and had to be escorted by smaller 
combat aircraft to protect them.  The veteran testified that 
he was permanently grounded as a result of psychiatric 
disability, and that two friends who took his place were 
killed in action.  Articles and lay statements submitted by 
the veteran at the hearing explicitly corroborate the 
veteran's testimony that he was an aircraft waist gunner 
during World War II, and that his two friends were killed in 
action after replacing him. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

The record shows that the RO received the veteran's original 
claim for entitlement to service connection for PTSD on March 
6, 1997.  On appeal from the RO's denial in August 1997, the 
Board granted the veteran's original claim for service 
connection for PTSD in April 1998.  In a subsequent April 
1998 decision, the RO assigned an original noncompensable 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from March 6, 1997.  The veteran disagreed with the 
evaluation, and timely appealed the decision.  

Thus, the veteran's claim for a compensable evaluation for 
PTSD is an original claim that was placed in appellate status 
by his disagreement with the initial rating award.  
Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. . . . "  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.

The rule in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under the diagnostic criteria for PTSD, a 10 percent rating 
is for application for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

In reviewing the evidence of record for the veteran's 
service-connected PTSD, the Board has considered the 
application of staged ratings, and is of the opinion that a 
30 percent rating is warranted during the entire appeal 
period.  In this regard, the evidence cumulatively shows that 
the veteran experiences occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
and mild memory loss.  Therefore, given the chronic nature 
and severity of the veteran's symptomatology, the Board 
concludes that a rating of 30 percent is in order.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130 
Diagnostic Code 9411 (1999).

Furthermore, the Board also finds that a rating in excess of 
30 percent is not warranted.  The evidence of record, 
specifically to include the May 1997 VA examination report, 
does not show that the veteran had occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, although the VA examiner noted that the veteran had 
severe stressors, the examiner assigned a GAF score of 55.  
In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV, p. 32).  A GAF 
score of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  In light of Diagnostic Code 9411 and the 
evidence of record, the Board finds that a GAF of 55 more 
closely approximates the criteria for a 30 percent rating.  
Accordingly, based on the evidence of record, the Board finds 
that a 50 percent evaluation for the veteran's PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

As to the veteran's entitlement to a rating in excess of 30 
percent, the evidence is not so evenly balanced as to raise 
doubt with respect to any material issue.  38 U.S.C.A. § 
5107(b).

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This regulation is for application in exceptional cases where 
the schedular evaluations are found to be adequate.  The 
governing norm is a "finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards".  In the 
present case, the RO found that the veteran's PTSD did not 
present such an exceptional or unusual disability picture.  
There is no indication in the record that the veteran's PTSD 
has resulted in frequent hospitalization.  Additionally, 
marked interference with employment, i.e., which is beyond 
what is contemplated in the assignment of a 30 percent 
evaluation, is also not shown.  In this regard, according to 
the May 1997 VA examination report, although the veteran does 
not like crowds, nevertheless, he does drive a motor vehicle 
and shops at the mall when necessary.  Although retired, the 
Board finds that there is no further showing that the 
symptoms of his PTSD prevent him from working.  Under these 
circumstances, the Board concludes that neither the veteran's 
statements nor the clinical evidence indicates that the 
veteran's PTSD warrants the assignment of an extraschedular 
evaluation.


ORDER

Entitlement to a 30 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

